



February 13, 2017


Mr. James Gingrich
4 Peeblebrook Way
Chappaqua, NY 10514


Dear Jim:


This letter is to confirm the details of your one-time special award of
restricted limited partnership units (“Restricted Units”) in AllianceBernstein
Holding L.P. (“Holding”). On February 13, 2017 (the “Grant Date”), the date of
this letter, you are being granted Restricted Units in an amount equal to $21
million, with the number of Restricted Units based on the average closing price
on the New York Stock Exchange of Holding for the period covering the four
trading days immediately preceding the Grant Date, the Grant Date and the five
trading days immediately following the Grant Date, and rounded up to the nearest
whole number of units. The Restricted Units shall vest (and no longer be subject
to forfeiture) ratably on each of December 1, 2017, 2018, and 2019 (i.e., one
third of the Restricted Units will vest on each of these dates); provided, with
respect to each installment, that you continue to be employed by
AllianceBernstein L.P. (“AB”) on the vesting date; and provided further, that if
your employment is terminated (a) by AB without “Cause” (as defined in the
addendum annexed hereto), or (b) as a result of your Death or Disability (as
defined in your 2016 Award Agreement under AB’s Incentive Compensation Award
Program), there also will vest immediately a pro-rated portion (based on the
number of days elapsed, compared to the total number of days , in the applicable
vesting period), of the Restricted Units scheduled to vest on the next vesting
date. Subject to accelerated delivery upon termination of employment as
described below, all of the Restricted Units, subject to applicable withholding,
shall be delivered to you as promptly as possible after December 1, 2019.


Holding will pay to you the cash distributions with respect to the unvested
Restricted Units and any vested but undelivered Restricted Units on the same
dates as cash distributions are paid to holders of Holding Units.


If your employment with AB ceases for any reason prior to December 1, 2019,
Holding will deliver to you any vested Restricted Units, subject to applicable
withholding, and you will immediately forfeit any unvested Restricted Units.





ablegal - 3224756 v1

--------------------------------------------------------------------------------





You recognize and agree that the one-time special award of Restricted Units is
being made in lieu of any cash or deferred awards for 2017, 2018, and 2019 for
which you otherwise would be eligible under AB’s Incentive Compensation Award
Program. However, you will be eligible at the end of each such year to receive a
discretionary cash bonus award, to the extent that such an award is approved by
the Compensation Committee of the Company’s Board of Directors.


Your employment by the Company continues to be an employment at will and can be
terminated by AB at any time, for any reason.


This letter confirms our entire understanding with respect to the subject hereof
and supersedes any and all prior agreements and understandings whether written
or oral with respect thereto. I would appreciate your signing and returning a
copy of this letter to confirm your acceptance and understanding of the terms
contained in this letter.


ALLIANCEBERNSTEIN HOLDING L.P.
By:
ALLIANCE BERNSTEIN CORPORATION



By:     __________________________


ALLIANCEBERNSTEIN L.P.
By:
ALLIANCEBERNSTEIN CORPORATION



By:    __________________________


ACCEPTED AND AGREED


________________________         _____________________
James Gingrich                Dated



Addendum
“Cause” shall mean: (a) conviction, whether following trial or by plea of guilty
or nolo contendere (or similar plea), in a criminal proceeding (i) on a
misdemeanor charge involving fraud, false statements or misleading omissions,
wrongful taking, embezzlement, bribery, forgery, counterfeiting or extortion, or
(ii) on a felony charge or (iii) on an equivalent charge to those in clauses (i)
and (ii) in jurisdictions which do not use those designations; (b) engaging in
any conduct which constitutes an employment disqualification under applicable
law (including statutory disqualifications as defined under the Securities
Exchange Act of 1934, as amended); (c) material failure to perform the duties
associated with your job function or intentional refusal to follow reasonable
requests of your manager without justification; (d) violation of any securities
or commodities laws, any rules or regulations issued pursuant to such laws, or
the rules and regulations of any securities or commodities exchange or
association of which AB or any of its affiliates is a member; (e) violation of
any AB policy concerning hedging or confidential or proprietary information, or
any material violation of any other AB investment-related policy in effect from
time to time; (f) engaging in any act or making any statement which materially
impairs, impugns, denigrates, disparages or negatively reflects upon the name,
reputation or business interests of AB or any of its affiliates; or (g) engaging
in any conduct materially detrimental to AB or any of its affiliates, including
engaging in any activity deemed to be competitive with AB or any affiliate. In
the event of a termination for cause under subparts (c), (f) or (g), AB will
give you a minimum of ten (10) days’ written notice and an opportunity to cure
within thirty (30) days after receipt of notice.



ablegal - 3224756 v1